Exhibit 12.1 Brandywine Realty Trust Computation of Ratio of Earnings to Combined Fixed Charges and Preferred Share Distributions (in thousands) For the years ended December 31, Earnings before fixed charges: Add: Income (loss) from continuing operations before non-controlling interest and equity in income (loss) from unconsolidated real estate ventures $ ) $ $ $ ) $ ) Distributed income of equity investees Amortization of capitalized interest Fixed charges - per below Less: Capitalized interest ) Earnings before fixed charges $ Fixed charges and Preferred Distributions: Interest expense from continuing operations (including amortization) $ Capitalized interest Ground leases and other Total Fixed Charges Income allocated to preferred shareholders Total Preferred Distributions Total combined fixed charges and preferred distributions $ Ratio of earnings to combined fixed charges and preferred distributions (a) (a) (a) (a) (a) Due to the registrant's loss in the period, the coverage ratio was less than 1:1.The registrant must generate additional earnings of $43,479 for the year ended December 31, 2015, $1,885 for the year ended December 31, 2014, $48,253 for the year ended December 31, 2012 and $32,156 for the year ended December 31, 2011 to achieve a coverage ratio of 1:1.
